United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2950
                         ___________________________

                         Anika Taylor, on behalf of D.M.T.

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

           Carolyn W. Colvin, Acting Commissioner of Social Security

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                      Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                              Submitted: April 24, 2014
                                Filed: May 27, 2014
                                   [Unpublished]
                                   ____________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      Anika Taylor, on behalf of her minor son (D.M.T.), appeals the district court’s1
order affirming the denial of child’s disability benefits. Taylor alleged that D.M.T.
was disabled from attention deficit hyperactivity disorder and insomnia.

      1
       The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.
        Upon de novo review of the record, this court finds that the administrative law
judge’s (ALJ’s) credibility determination is entitled to deference. See McCoy v.
Astrue, 648 F.3d 605, 614 (8th Cir. 2011) (where ALJ explicitly discredits claimant
and gives good reasons for doing so, court normally defers to credibility findings).
Substantial evidence supports the ALJ’s determination that D.M.T.’s impairments,
alone or combined, did not meet or medically equal the severity of one of the listed
impairments, or result in the requisite “marked” limitations in two domains of
functioning or “extreme” limitations in one domain of functioning. See Johnson v.
Barnhart, 390 F.3d 1067, 1070 (8th Cir. 2004) (claimant has burden to establish
impairment meets or equals all specified criteria for listing); 20 C.F.R. § 416.926a(a)-
(b), (e)(2)-(3) (defining “marked” and “extreme”); Moore ex rel. Moore v. Barnhart,
413 F.3d 718, 721 (8th Cir. 2005) (Commissioner’s decision will be affirmed if it
supported by substantial evidence on record as whole); Van Vickle v. Astrue, 539 F.3d
825, 828 & n.2 (8th Cir. 2008) (additional evidence submitted to Appeals Council
considered in substantial evidence equation).

      The judgment is affirmed.
                     ______________________________




                                          -2-